ICJ_003_AdmissionUN_UNGA_NA_1947-12-12_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

Le 12 décembre. ANNÉE 1947

Rôle général

a3 Ordonnance du 12 décembre 1947.

DEMANDE D’AVIS CONSULTATIF
SUR LES CONDITIONS DE L’ADMIS-
SION D'UN ETAT COMME MEMBRE
DES NATIONS UNIES
(ARTICLE 4 DE LA CHARTE)

Le Président de la Cour internationale de Justice,

Vu les articles 48 et 66 du Statut,
Vu Varticle 37 du Réglement de la Cour,

Considérant qu’à la date du 17 novembre 1947, l'Assemblée
générale des Nations unies a adopté une Résolution aux termes
de laquelle elle demande à la Cour un avis consultatif sur la ques-
tion suivante :

Un Membre de l’Organisation des Nations unies appelé,
en vertu de Particle 4 de la Charte, à se prononcer par son
vote, soit au Conseil de Sécurité, soit à l'Assemblée générale,
sur l'admission d’un État comme Membre des Nations unies,
est-il juridiquement fondé à faire dépendre son consentement
à cette admission de conditions non expressément prévues à
l'alinéa x dudit article? En particulier, peut-il, alors qu’il
reconnaît que les conditions prévues par ce texte sont remplies
par l'État en question, subordonner son vote affirmatif à la
condition que, en même temps que l’État dont ils’agit, d’autres
États soient également admis comme Membres des Nations
unies ?

Considérant que le texte de la Résolution a été transmis par
le Secrétaire général des Nations unies le 24 novembre 1947, et que,
par une communication télégraphique du ro décembre 1947, le
Secrétaire général a fait savoir que cette transmission constituait
la notification officielle de la demande d’avis consultatif ;

9
Io ARTICLE 4 DE LA CHARTE

Considérant que, le 12 décembre 1947, le Greffier a communiqué
la copie de la Résolution de l’Assemblée générale à tous les Etats
admis à ester en justice devant la Cour, en les priant de considérer
cette communication comme la notification prescrite par l’article 66,
paragraphe premier, du Statut ;

Considérant qu’en outre, la question soumise par l’Assemblée
pour avis consultatif faisant mention de l’article 4 de la Charte
des Nations unies, la notification spéciale et directe prévue au
paragraphe 2 de I’ article 66 du Statut a été adressée aux Gouverne-
ments des États signataires de cet instrument ;

Décide,

En vertu de l’article 66 du Statut,

De fixer au lundi 9 février 1948 la date à laquelle expire le délai
dans lequel pourraient être déposés, au nom des États admis à
ester en justice devant la Cour qui désireraient en présenter, des
exposés écrits relatifs à la question sur laquelle a été demandé
l’avis de la Cour, sans préjudice d’ailleurs des exposés oraux prévus
au paragraphe 2 de l’article 66 du Statut et pour entendre lesquels
la Cour pourrait tenir des audiences publiques.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le douze décembre mil neuf cent
quarante-sept.

Le Président de la Cour:

(Signé) J. G. GUERRERO.

Le Greffier de la Cour :

(Signé) E. HAMBRO.

10
